Title: Editorial Note
From: 
To: 


       In the spring of 1770 the schooner Hitty, John Burnam, master, sailed from her home port of Marblehead to Philadelphia. As she lay at the wharf in the latter port, Burnam spent a night ashore. Next morning, a small locked trunk in which he kept gold coin was missing from its place inside a larger chest in his cabin. Two or three days later the empty trunk was found floating in the harbor with the bottom knocked out of it. The Captain’s suspicions lighted upon James Mugford, a member of the crew. When the Hitty was about three days out of Philadelphia, homeward-bound, he undertook an inquiry to verify those suspicions. In the course of his investigations Burnam found a sum of money in gold dollars and johannes, amounting to about £20, part wrapped in a handkerchief and part in a purse, both of which were in a pair of Mugford’s breeches hidden in some straw in the latter’s quarters. After questioning the rest of the crew, Burnam confronted Mugford with his find and accused him of the theft. Mugford denied his guilt and insisted that the money was his, saying that the Captain had most likely come back aboard and taken the money himself. Angry words and threats followed between the two, but the net result was that Burnam kept the money.
       
       Mugford brought suit against Burnam within a few days after their return to Marblehead. His declaration in trespass alleged a taking “at said Marblehead,” a fictitious allegation intended to overcome any objection to the venue based on the fact that the incident had not occurred within Essex County. At the July 1770 term of the Inferior Court at Salem, after a plea of the general issue, the jury found a verdict for Mugford of £22 damages and costs.
       On the appeal which followed, Adams joined John Lowell as counsel for Captain Burnam. Adams’ minutes of testimony at the trial in the Superior Court in June 1771 offer some interesting views of life aboard ship and indicate what a slender thread of circumstantial evidence there was to justify Burnam’s taking. These witnesses and the depositions on file in the case were agreed that Mugford had had money when he got to Philadelphia, and that Burnam had taken money from Mugford’s possession. Burnam could offer no direct evidence that the money was his, or that Mugford had come by it wrongfully. Thus, Mugford’s title, as well as his possession, was made out. In this state of the case it is hardly surprising that the jury returned a verdict affirming the former judgment for Mugford.
      